DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alignment mechanism” in claims 1 and 12 (corresponding structure described in specification as holes see paragraph 0193).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Cory Smith on 3/9/22.



	In the Specification:
In paragraph [0001] delete “This application is a continuation of U.S. Patent Application No. 15/601,816, filed May 22, 2017, which is a continuation-in-part of U.S. Patent Application No. 15/266,845, filed September 15, 2016, which is a continuation-in-part of U.S. Patent Application No. 14/579,488, filed December 22, 2014, which is a continuation-in-part of U.S. Patent Application No. 14/513,043, filed October 13, 2014, and U.S. Patent Application No. 14/455,700, filed August 8, 2014.” and insert therein - - This application is a continuation of U.S. Patent Application No. 15/601,816, filed May 22, 2017, now U.S. Patent 10,782,746, which is a continuation-in-part of U.S. Patent Application No. 15/266,845, filed September 15, 2016, now U.S. Patent 10,675,817, which is a continuation-in-part of U.S. Patent Application No. 14/579,488, filed December 22, 2014, now U.S. Patent 9,902,111, which is a continuation-in-part of U.S. Patent Application No. 14/513,043, filed October 13, 2014, now U.S. Patent 10,155,370, and U.S. Patent Application No. 14/455,700, filed August 8, 2014 and now U.S. Patent 9,757,934. - -.
	In the Claims:
In claim 11, line 1 delete “claim 1” and insert therein - - claim 1, - -.
In claim 12, line 2 delete “cradle, the cradle” and insert therein - - first cradle, the first cradle - -.
In claim 13, line 2 before “cradle” insert - - first - -. 
In claim 18, line 3 before “cradle” insert - - first - -. 
In claim 22, line 1 delete “claim 11” and insert therein - - claim 11, - -.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is initially noted the disclosures of the prior-filed application(s), i.e. at least Application No.(s) 15/601,816, 14/455,700, and 61/871,864 regarding claims 1-10 and 12-21 and at least Application No.(s) 15/601,816, 14/513,043, and 61/890,271 regarding claims 11 and 22, disclose the invention of claims 1-22 so that claims 1-22 are entitled the benefit of the prior application(s) (i.e. effective filing date for claims 1-10 and 12-21 is 8/29/13 and for claims 11 and 22 is 10/13/13).
A machine is known as taught by Paek (KR 10-1103436 and see also the machine translation) comprising: a lower frame (10) comprising a seating portion (11), the seating portion comprising a place where a mobile phone (P) is seated and an upper frame (40) comprising a protrusion(s) (41b) configured to engage with a hole(s) (31a) of a film unit (30) and the film unit comprising a release film (33) (Figure 1 and Paragraphs 0014, 0016, 0026, 0027, 0029, and 0039).
Paek further teaches the release film (33) is removed (Paragraph 0039), known in the art as the film comprises a tab (104 or 501) configured to be pulled by hand as evidenced by Franke (U.S. Patent Application Publication 2012/0276318 and see Figures 1, 2, and 5 and Paragraphs 0013 and 0023), and the upper frame is rotated relative to the lower frame (Paragraph 0039), known in the art as the frame (40) is hingedly attached to a support portion (41) of the base (10), at a hinge (as depicted) as evidenced by Ishii (WO 2014/045468 and see Figure 3 and the machine translation page 4, lines 156-161).
The prior art of record (including Paek, Franke, and Ishii) fails to teach or suggest a machine and a method of providing a machine as claimed and including a pulling piece movably attached to the base, wherein: the pulling piece is configured to remove an adhesive release liner of the overlay applicator to expose an adhesive agent of an overlay of the overlay applicator when the alignment piece is rotated relative to the base around the hinge from a first alignment piece position to a second alignment piece position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746